Citation Nr: 1822135	
Decision Date: 04/13/18    Archive Date: 04/25/18

DOCKET NO.  14-29 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from September 1969 to July 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2013 rating decision of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  

REMAND

With regard to the issue of service connection for COPD, the Board must remand the case back to the AOJ and has no discretion on the matter as the provisions of 38 C.F.R. § 19.31 require that the AOJ issue a supplemental statement of the case (SSOC) if additional pertinent evidence is received and the case has not yet been certified for appeal.  38 C.F.R. § 19.31.  The record shows that the AOJ received additional medical evidence in the form of medical records from the Veteran from his thoracic surgeon, after the latest SOC was issued in May 2014, but before the case was certified to the Board in March 2015.  Because the additional evidence contains medical evidence pertaining to the issue on appeal, a remand is required to allow the AOJ opportunity to adjudicate these claims in light of the new evidence.  38 C.F.R. § 19.31.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his disabilities.  The Veteran should be requested to sign any necessary authorization for release of medical records to VA, and appropriate steps should be made to obtain any identified records. 

Regardless of the Veteran's response, VA treatment records should be collected from the Cleveland, Ohio VAMC and all associated outpatient center and clinics.  In particular, the AOJ should retrieve VA treatment records from November 2007 to August 2013, and from May 2017 to present should be collected.  Any archived records should be retrieved from storage.

2.  After completing the requested actions and any additional notification and/or development deemed warranted, readjudicate the issues on appeal.  If the benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case that considers all the evidence since the last statement of the case, and afforded the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.   






_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



